Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
RESPONSE TO AMENDMENT
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 16, 2021 has been entered.

 Status of Application/Amendments/claims
3.	Applicant’s amendment filed February 16, 2021 is acknowledged.  Claims 21, 23-24, 28, 31-32 and 35-36 are cancelled. Claims 20, 29-30 and 48-49 are amended. Claims 1-20, 22, 25-27, 29-30, 33-34 and 37-49 are pending. Claims 1-19 are withdrawn with traverse (filed 4/13/17) from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4/13/17.
4.	Claims 20, 22, 25-27, 29-30, 33-34 and 37-49 are under examination with respect to agarose for species of biopolymer, dopaminergic neuron for species of 
5.	Applicant’s arguments filed on February 16, 2021 have been fully considered but they are not deemed to be persuasive for the reasons set forth below.

Claim Rejections/Objections Withdrawn
6.	The rejection of claim 48 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in response to Applicant’s amendment to the claim.
The rejection of claim 35 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, lack of scope of enablement is moot because the claim is canceled.
The rejection of claim 35 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is moot because the claim is canceled.
The rejection of claims 20, 22, 25-27, 29-30, 33-35 and 37-49 under 35 U.S.C. 103 as being unpatentable over Romero-Ortega et al. (US2007/0010831) in view of Cullen et al. (Tissue Engineering: Part A. 2012; 18: 2280-2289, as in IDS) and Smith (US2006/0292187) is withdrawn in response to Applicant’s amendment to the claims and cancellation of claim 35. 
The rejection of claims 25-27 under 35 U.S.C. 103 as being unpatentable over Romero-Ortega et al. (US2007/0010831) in view of Cullen et al. (2012) and Smith (US2006/0292187) and Yost et al. (US7338517) is withdrawn in response to Applicant’s amendment to the claims.
Claim Rejections/Objections Maintained
In view of the amendment filed on February 16, 2021, the following rejections are maintained.
Claim Objections
7.	Claims 29-30 are objected to because of the following informalities: Claims 29-30 do not depend from a preceding independent claim. Claims 29-30 depend from claim 49, which is not a preceding claim. A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim. A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n). Appropriate correction is required.

Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 Claims 20, 22, 25-27, 29-30, 33-34 and 37-49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint 
On p. 11-12 of the response, Applicant argues that the specification makes it clear that the term “modulate” is for delivery of inhibitory neurons to dampen network activity, or delivery of excitatory neurons to stimulate network activity and cites paragraph [0073] of the specification in support of the arguments. 
Applicant's arguments have been fully considered but they are not found persuasive. Contrary to Applicant's arguments, the examiner asserts that based on MPEP§2171-MPEP§2173, the claims are indefinite because:
i. The limitations “modulates the activity...” and “modulate dysfunctional activity….” recited in claims 42-44 are unclear because it is unclear and unknown as to what and how the activity in a mammal after culturing and implanting the claimed micro-tissue engineered neural network in the mammal in the claimed method. It is also unknown whether the steps of culturing and implanting the claimed micro-tissue engineered neural network in the mammal are to enhance or inhibit synaptic transmission or neurite outgrowth, and subsequently provide benefits or alleviate or treat a neurological disorder associated with synaptic transmission or connection because neither the specification nor the claims define the words “modulate”, “activity” and “dysfunctional activity” recited in the claims and it is unclear whether the claimed construct can either enhance or inhibit synaptic transmission or neurite outgrowth or to alleviate or treat a neurological disorder associated with synaptic transmission or connection. Since Applicant has not limited the claimed mammal or the condition for the mammal recited in the claim, it is unclear or unknown what and whether the claimed 
ii. The limitation “culturing and implanting a micro-tissue engineered neural network” recited in the preamble of claim 20 is unclear because it is unclear whether the claimed micro-tissue engineered neural network (Micro-TENN) is referred to the claimed tissue-engineered composition comprising the construct, axonal connections and neurons and an engineered cytoarchitecure or another micro-tissue engineered network. The metes and bounds of what is encompassed within the definition of “a micro-tissue engineered neural network” cannot be determined. Since the metes and bounds are unknown, a skilled artisan cannot envision what Micro-TENN can be cultured and implanted within the scope of the claim, which renders the claim indefinite.
iii. It is unclear whether the limitation “the network” recited in line 2 of claims 42-44 is referred to the network within the tissue-engineered composition comprising the construct, axonal connections, neurons and an engineered cytoarchitecure or is the network within the mammal. The metes and bounds of what is encompassed within the definition of “the network” cannot be determined. Since the metes and bounds are unknown, a skilled artisan cannot envision what network would be modulated and within the scope of the claim, which renders the claim indefinite.
iv. The rest of the claims are indefinite as depending from an indefinite claim.
Accordingly, the rejection of claims 20, 22, 25-27, 29-30, 33-34 and 37-49 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite

Claim Rejections - 35 USC § 112
9.	The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20, 22, 25-27, 29-30, 33-34 and 37-49 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of promoting neurite outgrowth in a rat animal model by implanting a tubular hydrogel coated with carboxymethylcellulose (CMC); wherein the tubular hydrogel comprises an agarose-extracellular matrix hydrogel and cultured cortical neurons isolated from E18 rat embryos; wherein the outer hydrogel consists of 1-4% agarose in DPBS (Dulbecco's phosphate-buffered saline) and the interior extracellular matrix core is made of a salmon-derived fibrin matrix or a blend of collagen+laminin, does not reasonably provide enablement for a method of treating a disease, disorder or condition characterized by axonal loss or damage including neurodegenerative diseases of the CNS or restoring an axonal connection damaged caused by neurodegenerative diseases of the CNS  by the claimed tubular hydrogel construct as broadly claimed. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.  The rejection is maintained for the reasons made of record and the reasons set forth below.
glutamatergic neurons, GABAergic neurons or dopaminergic neurons; 3) culturing the plurality of neurons at the first end with the construct in vitro to promote growth of axons of the neurons through at least a portion of the luminal core, along a length of the construct to form a tissue-engineered composition comprising the construct and neurons having an engineered cytoarchitecture, such that soma of the neurons are located at the first end and the grown axons extend through the core and run longitudinally for at least a portion of a length of construct; and ii. implanting the tissue engineered composition into the mammal. The claims encompass positioning and culturing a plurality of fully differentiated neurons including glutamatergic neurons, GABAergic neurons or dopaminergic neurons at a first end of the construct in vitro to promote growth of axons of the neurons through the luminal core, along a length of the construct to form a tissue-engineered composition comprising the construct and neurons having an engineered cytoarchitecture, such that soma of the neurons are located at the first end and the grown axons extend through the core and run longitudinally for at least a portion of a length of construct.
replacing lost, damaged or degenerating neurons or restoring axonal connection damaged by different CNS neurodegenerative diseases including AD, Parkinson’s disease (PD), Huntington’s disease, spinal cord injury, stroke, Gulf war Illness, ALS, seizure, epilepsy, depression, drug addiction, traumatic brain injury.

On p. 8-9 of the response, Applicant argues that the rejection has been overcome in view of amendment to the claim 20 by reciting “a method of culturing and implanting a micro-tissue engineered neural network in a mammal….” and the amended claims are enabling in view of Example 1, paragraphs [0135]-[0175] and Example 3, paragraphs [0176]-[0180] of the specification (see example 3, figures). 
Applicant’s arguments have been fully considered but they are not persuasive. Contrary to Applicant’s arguments, the examiner asserts that based on MPEP §2164, MPEP §2164.01-2164.06, the specification provides insufficient guidance to enable a skilled artisan to practice the full scope of the claimed invention without undue experimentation because:
i. Claim 20 is directed to a method of culturing and implanting a Micro-TENN in a mammal comprising preparing an elongated tubular hydrogel construct by culturing mature and fully differentiated neurons including glutamatergic neurons, GABAergic neurons or dopaminergic neurons. The claimed glutamatergic neurons, GABAergic neurons or dopaminergic neurons are not isolated and cultured from embryonic neuronal tissue or brain tissue from embryos, neuronal cultures or cultured 
However, neither the specification nor the prior art teaches that mature and fully differentiated neurons can be used for making the claimed construct for forming the claimed tissue-engineered composition comprising the claimed construct, axonal connections, neurons having an engineered cytoarchitecture in vitro, and for promoting neurite outgrowth in vivo or in a disease condition in vivo because mature and fully differentiated neurons from a postnatal brain tissue are damaged once being dissociated, and cannot grow as acknowledged by Applicant and as also evidenced by Chen et al. (Cell death and Differentiation, 1998; 5:816-822, cited previously).  
As previously made of record, neither the data from Struzyna et al.(2018) nor the specification provides support to enable a skilled to practice the full scope of the claimed invention without undue experimentation because the data shown in Struzyna et al.(2018) are from neuronal cultures prepared from midbrain regions of E14 (embryonic day 14) embryos, and the data shown in  the specification are DRGs from E16 embryos or cortical neurons cultured from the embryonic cortical tissue of E18 embryos (p. 35 of the specification). 
ii. Claims 38 and 40-44 also encompass replacing lost, damaged or degenerating neurons or restoring axonal connection damaged by different CNS neurodegenerative diseases including AD, Parkinson’s disease (PD), Huntington’s disease, spinal cord injury, stroke, Gulf war Illness, ALS, seizure, epilepsy, depression, drug addiction, traumatic brain injury by the claimed method. However, neither the specification nor the CNS neurodegenerative diseases can be replaced or restored because:
  i) The damaged, lost or degenerating neurons in the patients with CNS neurodegenerative diseases are not embryonic or developmental neurons; rather, they are damaged mature and fully differentiated CNS neurons. Neither the specification nor the prior art provides data to support culturing mature and fully differentiated CNS neurons in vitro, and promoting neurite outgrowth using mature and fully differentiated CNS neurons in an environment containing damaged mature CNS neurons (i.e. a neurodegenerative disease condition) in vivo, which are encompassed within the claims. 
 ii) There is no correlation between the outcomes obtained from animal models with no disease and those with a specific neurodegenerative disease including neurodegenerative disease of the CNS. As previously made of record, the animal model shown in the examples is not an art-accepted animal model for neurodegenerative diseases of the CNS recited in claim 41 or a disease characterized by axonal loss or damage. As admitted by Applicant and evidenced by Henstridge et al. (p. 95-103; Henstridge et al., Nat. Rev. Neurosci. 2019; 20:94-107) and Anger (p. 403, abstract, Neurotoxicology, 1991; 12:403-13), the neuronal responses and functions are different in an environment of a healthy subject v.s. in a subject with a neurodegenerative disease of the CNS. There are no data to support or demonstrate that adult or postnatal neurons cultured in vitro can be used in a tissue-engineered hydrogel construct for promoting neurite outgrowth in vivo in either a healthy subject or a subject with a neurodegenerative disease. There are also no data to support or demonstrate that the nd col., Blight Nat. Neurosci. 2002. 5: 1051-4; p. 316, Schmidt et al. Annu. Rev. Biomed. Eng. 2003. 5: 293-347 and p. 450, 2nd col. Hoke et al. Nat. Clin. Pract. Neurol. 2006: 448-454, cited previously) and no single component is solely responsible for regeneration failure in the adult CNS (p. 624, Yiu et al. Nat. Rev. Neurosci. 2006. 7:617-627, cited previously). 
Neither Applicant’s arguments and nor data shown in the specification provide support for restoring a damaged connection or replacing a lost, damaged or degenerating neuron in the CNS or in the recited neurodegenerative diseases of the CNS in vivo because neither the specification nor the prior art teaches that the neurites or axons from mature and damaged CNS neurons can outgrow in a neurodegenerative condition of the CNS in vivo. The specification provides insufficient guidance to enable a skilled artisan to overcome the challenges of neuronal regeneration in the mature or damaged CNS neurons inhibited by inhibitory molecules in the CNS. Thus, it is 
In view of MPEP 2164.01-2164.03 and the unpredictability in neuronal regeneration of the CNS and in neurodegenerative diseases, the disclosure of a single species does not provide an adequate basis to support generic claims” See In reSoll, 97 F.2d 623, 624, 38 USPQ 189, 191 (CCPA 1938). In cases involving unpredictable factors, such as most chemical reactions and physiological activity, it requires more than just the disclosure of a single species because it is not reasonably predictable what other species will work based on the disclosure of one species. See In reFisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970); In reWright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993); and In reVaeck, 947 F.2d 488, 496, 20 USPQ2d 1438, 1445 (Fed. Cir. 1991). 
Thus, contrary to Applicant’s arguments, the examiner asserts that the Office action did provide scientific reasoning for the rejection of lack of scope of enablement, and in view of Wands factors,  the breadth of the claims, the lack of guidance in the specification, the unpredictability of inventions, and the current status of the art, the specification fails to provide sufficient guidance to enable a skilled artisan to practice without undue experimentation or making a substantial inventive contribution in order to practice the claimed invention. Accordingly, the rejection of claims 20, 22, 25-27, 29-30, 33-35 and 37-49 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, lack of scope of enablement is maintained.

Claim Rejections - 35 USC § 112
10.	Claims 20, 22, 25-27, 29-30, 33-34 and 37-49 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The rejection is maintained for the reasons made of record and the reasons set forth below.
Claims 20, 22, 25-27, 29-30, 33-34 and 37-49 as amended encompass making, culturing and implanting a genus of Micro-TENN and making a genus of tissue engineered composition comprising a genus of construct, neurons having an engineered cytoarchitecure. Claims 42-44 encompass modulating a genus of activity.
On p. 9-10 of the response, Applicant argues that the rejection has been overcome in view of amendment to the claim 20 and the specification provides support for modulating activity and cites Example 3, paragraphs [0176]-[0180] of the specification (see example 3, figures) and paragraphs [0111]-[0119] for diseases in support of the arguments.  
Applicant's arguments have been fully considered but they are not found persuasive. Contrary to Applicant's arguments, the examiner asserts that based on MPEP §2163, MPEP §§2163.01-2163.03, the specification fails to provide sufficient description or information or evidence to demonstrate that Applicant is in possession of using the claimed genus of Micro-TENN and making the claimed genus of tissue engineered composition comprising a genus of construct, 
i. There is no structural and functional relationship or correlation between the claimed genus of Micro-TENN and making the claimed genus of tissue engineered composition by positing and culturing glutamatergic/GABAergic/dopaminergic neurons and the Micro-TENN comprising a tubular hydrogel that comprises an agarose-extracellular matrix hydrogel and cultured cortical neurons isolated from E18 rats; wherein the outer hydrogel consists of 1-4% agarose in DPBS (Dulbecco's phosphate-buffered saline) and the interior extracellular matrix core is made of a salmon-derived fibrin matrix or a blend of collagen+laminin.
ii. The claims encompass using a genus of elongated tubular construct and using a genus of tissue-engineered composition comprising a construct, axonal connections and glutamatergic/GABAergic/dopaminergic neurons having an engineered cytoarchitecture to modulate a genus of undefined activity
iii. Applicant has not disclosed sufficient species for the broad genus of Micro-TENN and the broad genus of tissue engineered composition comprising a genus of construct, neurons having an engineered cytoarchitecure. 
iv. The specification only describes the use of a tubular hydrogel coated with carboxymethylcellulose (CMC) in a rat animal to promote neurite outgrowth in the rat animal model; wherein the tubular hydrogel comprises an agarose-extracellular matrix hydrogel and cultured cortical neurons isolated from El 8 rats; wherein the outer hydrogel consists of 1-4% agarose in DPBS (Dulbecco's phosphate-buffered saline) and 
iv. The specification fails to teach the detailed structures and sequences and characteristics for the claimed genus of Micro-TENN and the claimed genus of tissue engineered composition comprising a genus of construct, neurons having an engineered cytoarchitecure, wherein the neurons are fully differentiated glutamatergic/GABAergic/dopaminergic neurons. The specification also fails to provide sufficient description or evidence to demonstrate that Applicant is in possession of using Micro-TENN and the claimed genus of tissue engineered composition comprising a genus of construct, neurons having an engineered cytoarchitecure, wherein the neurons are fully differentiated glutamatergic/GABAergic/dopaminergic neurons in the claimed method to modulate activity because mature and fully differentiated neurons from a postnatal brain tissue are damaged once being dissociated, and cannot grow as acknowledged by Applicant and as also evidenced by Chen et al. (Cell death and Differentiation, 1998; 5:816-822, cited previously). The prior art does not provide compensatory structural or correlative teachings sufficient to enable one of skill to identify what other elongated tubular construct or tissue-engineered composition might be and can be used in the claimed method to modulate activity of the network. 
Since the common characteristics/features of other Micro-TENN and the claimed genus of tissue engineered composition comprising a genus of construct, neurons having an engineered cytoarchitecure, wherein the neurons are fully differentiated glutamatergic/GABAergic/dopaminergic neurons are unknown, a skilled artisan cannot envision the functional correlations of the genus with the claimed invention. Accordingly, 
Based on MPEP § 2161.01 and §2163, “to satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116”.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  As discussed above, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus of Micro-TENN and the claimed genus of tissue engineered composition comprising a genus of construct, neurons having an engineered cytoarchitecure, wherein the neurons are fully differentiated glutamatergic/GABAergic/dopaminergic neurons, and therefore conception is not Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  
Therefore, the claimed method has not met the written description provision of 35 U.S.C. §112, first paragraph. Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115). Applicant is directed to the Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, ¶ 1 "Written Description" Requirement. See MPEP § 2161.01 and 2163. Accordingly, the rejection of claims 20, 22, 25-27, 29-30, 33-35 and 37-49 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained.  


Conclusion


11.	NO CLAIM IS ALLOWED.




Romero-Ortega (US2007/0010831) teaches a method of promoting neurite outgrowth in a subject in need thereof including the steps i-(i)~i-(iii) and ii (i.e. providing an elongated tubular hydrogel construct…, position cultured Schwann cells at both ends of the construct; and implanting the construct full of neurons) as recited in claim 20 except for the step (iii) culturing the neurons/ Schwann cells with the construct in vitro and the recited neurons (see figure 1; [0012]-[0017];[0036]-[0042]; [0047]-[0054], example 1; [0057]-[0061]; [0063]-[0067]; [0079], claims 1-45, in particular), and a method of promoting neurite outgrowth in a subject in need thereof, the method comprising: i. providing a biomimetic biosynthetic nerve conduit/guide/implant that uses a hydrogel-based comprising agarose, loaded with collagen/Schwann cells for nerve growth or nerve repair; culturing the neurons/ Schwann cells with the construct in vitro to promote extension of an axon of the neuron through at least a portion of the core, thereby forming a tissue-engineered composition; and administering the tissue engineered composition into the subject (see figure 1; [0012]-[0017];[0036]-[0042]; [0047]-[0054], example 1; [0057]-[0061j; [0063]-[0067j; [0079], claims 1-45, in particular), and loading the cultured cells by placing the cell suspension in a loading chamber and removing fibers to drawn the cells into microchannels by negative pressure, which is to place the cells at the first end of the luminal of the microchannels, wherein the tube has the external wall of the tube including the conical holes, and the internal lumen of the tube; wherein the conical holes are paced 2 mm apart and the internal lumen is preferably 1.68 mm in diameter (see [0020]-[0028]; [0036], in m inner diameter x 18mm in length (see [0049]; [0079]; [0064] in particular), wherein the coating comprises carboxymethyl cellulose (CMC) (see [0037-0042], in particular) and wherein the neuron is Schwann cells or bone marrow stromal stem cells (see [0010]; [0060], in particular).
Cullen (Tissue Engineering: Part A. 2012; 18: 2280-2289; online published on Aug 20, 2012, DOI:10.1089/ten.tea.2011.0534, as in IDS) teaches a method of promoting neurite outgrowth by a tubular hydrogel construct containing agarose-collagen microconduits with an agarose exterior and a bioactive collagenous matrix interior, and culturing neurons from dorsal root ganglion in vitro after adding dorsal root ganglion DRG at one end the microconduits and culturing for a week in vitro to promote extension of an axon of the neuron through at least a portion of the core, thereby forming a tissue-engineered composition as in steps (ii) and (iii) of claim 20 (p. 2281-2287, figures 1-4, in particular), and also teaches that the neurons are derived from stem cell or neuronal progenitor cells or rats as in claims 33-34 because the DRG were isolated from E15 rat embryos (see p. 2281, 2nd col; section named "neuronal cell culture' in particular). 
Smith (US2006/0292187) teaches methods for treating a nerve lesion using a composition comprising mechanically elongated neurons, and a biocompatible matrix, 


13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANG-YU WANG whose telephone number is (571)272-4521.  The examiner can normally be reached on Monday-Thursday, 7:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Chang-Yu Wang
November 27, 2021



/CHANG-YU WANG/Primary Examiner, Art Unit 1649